I would like to warmly congratulate the President on his election to conduct the affairs of the Assembly at its historic seventieth session. I can assure him of my personal support and that of Sierra Leone during his tenure. I would also like to convey my sincere appreciation to his predecessor, His Excellency Mr. Sam Kutesa of the Republic of Uganda, for the effective way in which he led the previous session. And I heartily commend the Secretary-General, His Excellency Mr. Ban Ki-moon, for his constructive leadership of our Organization. Sierra Leone will continue to support progressive implementation of his laudable Five-Year Action Agenda, announced on 25 January 2012. We also welcome his synthesizing report on the work of the Organization (A/70/1), which articulates a call to action to transform our world beyond 2015.
Seventy years ago, we committed to promoting social progress and better standards of life in larger freedom. Today, that is still our task and common goal, and the very foundation in which our shared and common values are firmly embedded and should therefore be respected. It is in the pursuit of that task and our shared values that, 15 years ago, the Millennium Declaration (resolution 55/2) articulated a bold vision to eradicate extreme poverty, promote gender equality and ensure that children everywhere receive a basic education. Together, we have achieved a lot, getting millions out of poverty, getting millions into schools and breaking down many barriers to the empowerment of women. But our achievements are works in progress, as is our Organization. Many challenges still remain.
Many actions need to be taken in the offices of our Organization, and many actions must be taken in the field where the citizens of the world lead their lives. The two are interlinked. Without changes within the structures of our global Organization, our actions in the field will be hindered by the lack of ownership, lack of inclusion and lack of irreversible successes. That is why we commend the President for the choice and relevance of the theme of this session: “The United Nations at 70 — a new commitment to action”. We have put forward negotiating positions for reform in our Organization, we have drawn up plans for achieving the Sustainable Development Goals (SDGs), and we adopted the financing for development framework in Addis Ababa in July. What is left now for us to do is to take action on all these fronts: to continue action to reform our Organization, to commence action in areas
22/51 15-29431

29/09/2015 A/70/PV.16
where there has not yet been action, to take action to overcome challenges, and to follow through on action to sustain, deepen and expand our achievements.
The unfinished business of the Millennium Development Goals and its accompanying challenges are critical to the work that lies ahead. We have learned lessons that are invaluable, and we have made undeniable progress. But the challenges we still face are seen in the millions not going to school, the millions not having health care, the millions of women who are oppressed, and the millions of people whose rights and lives are being trampled upon in the war zones and on the refugee routes of the world. The challenges have the urgency of a life-and-death situation for millions.
What we see the world over — in the refugee crisis, in the fight against poverty, transnational organized crime, terrorism, proliferation of small arms and light weapons, piracy, violence against women, in our actions to uphold human rights, and in the efforts for expanding access to health and education — what we see are struggles to promote inclusion in the better achievements of humankind: achievements in the areas of security, safety, peace, education, health and development. Where there is exclusion, people seek inclusion. The poor seek inclusion in a fairer world, and refugees seek inclusion in a safer world. We believe that the SDGs are about building a fairer, safer and better world for those excluded from the great achievements of humankind.
Making our global Organization more democratic, more participatory and fairer is part of the struggle for inclusion the world over. It is a prerequisite for achieving our universal aspirations as expressed in the 2030 Sustainable Development Agenda (resolution 70/1). As the Coordinator of the African Union Committee of Ten Heads of State and Government on the Reform of the United Nations Security Council, I take this opportunity to emphasize once again the need for urgent reform of the Council and again echo Africa’s concern over the failure of the General Assembly to adopt measures that will lead to a comprehensive reform of the Security Council.
I wish to call attention to the regrettable status quo that undermines the principles of equity, legitimacy, accountability and transparency. The current state of affairs also undermines the effectiveness of the Security Council in its pursuit of international peace and security. The need to address the issue of Africa’s
non-representation in the permanent category and its underrepresentation in the non-permanent category is long overdue and therefore now imperative. Africa’s demand for two permanent seats and two additional non-permanent seats as articulated in the Ezulwini Consensus and the Sirte Declaration is just and provides a framework for a fairer and more inclusive United Nations. I welcome the recent adoption of resolution 69/321, designed, inter alia, to further the intergovernmental negotiation process, and I very much hope that meaningful progress will be made towards a consensus-building mechanism in the course of this seventieth session.
Sierra Leone is very committed to promoting inclusion in governance and in development and to furthering peace around the world. We shall continue to support initiatives to sustain and expand democracy, peace and security, in Africa in particular, and in the world at large. The contribution of Sierra Leone to United Nations peacekeeping efforts demonstrates our strong commitment to global peace and stability. We acknowledge the report of the High-level Independent Panel on Peace Operations on uniting our strengths for peace: politics, partnership and people (A/70/95). We stand ready to explore further ways of increasing our contribution to global peacekeeping in order to enhance the success of United Nations peacekeeping operations. I take this opportunity to pay a special tribute to the men and women in uniform, as well as to civilian staff, who continue to make the ultimate sacrifice to serve humankind in complex and dangerous environments around the world. We totally condemn attacks against United Nations peacekeepers, and we call for action against the perpetrators of these cowardly acts.
The report of the Advisory Group of Experts for the 2015 Review of the United Nations Peacebuilding Architecture and its recommendations is a useful document that informs us of lessons learned, best practices and the challenges ahead in terms of preventing relapses into violent conflict. We look forward to constructive engagement in the intergovernmental process in the light of the fact that Sierra Leone is one of the case studies and a storehouse of lessons learned.
We applaud our collective establishment of the Residual Special Court for Sierra Leone for the purpose of carrying out the continuing legal obligations of the original Special Court. Given the profile of persons convicted by the Court and those currently serving prison sentences under the supervision of the Residual
15-29431 23/51

A/70/PV.16 29/09/2015
Court, it is in the interest of international peace and security and in furtherance of justice that we extend support to the effective operations of the Residual Court in order to enable it to fully deliver on its mandate.
Whether it be terrorism, climate change, disease or refugees, no country is immune from the challenges facing the world at large. Some countries may be able to keep some of these problems from reaching their shores. However, our globalized world has multiplied the routes along which these challenges move, going from country to country, from one region to another, from one group of people to another. That is why we cannot say a particular problem is only a problem for this country or that region. Poorer countries suffer disproportionately from particular problems but, without support from the world to solve them, the problems spread and haunt other regions, other countries and other groups. We need to incorporate that piece of wisdom into decision-making in every country, every region and every global organization.
That is also the piece of wisdom we need to incorporate into our decisions about climate change. Changes in the weather patterns in the Pacific and in the ocean currents of the North Atlantic are unleashing devastating floods in many places. A week and a half ago, we witnessed floods of proportions hitherto unseen in Sierra Leone, which devastated many parts of our capital, Freetown. Storms rage in the Cape Verde Islands and floods have ravaged other parts of West Africa. We believe that our experts are right when they attribute those disasters to man-made climate change.
We call for action, not only to lower emissions of greenhouse gases, which are implicated in those changes, but also to shore up capabilities to deal with the effects of climate change. No country, I reiterate, is immune from the physical, social, health and other consequences of climate change. We need to integrate that insight into our decisions about other urgent matters — youth unemployment, insecurity, extreme hunger, violence against women, transnational organized crime and piracy. Allowing these to get out of control in vulnerable nations increases the vulnerability of all nations.
Africa has made efforts to strengthen the continent’s capacity for preventing and resolving conflicts. Countries in the global South have also been at the forefront of finding solutions and providing relief from the miseries of the world. They host more refugees
than other lands; they contribute more personnel to peacekeeping missions. Global solidarity is imperative in building our regional capacity to better handle those challenges. Without that solidarity, the challenges will jump across borders, evade immigration controls and leap over walls. That is why we need cooperative and coordinated partnerships to strengthen the capacities to respond to those challenges. Our voice, as fragile and conflict-affected States under the Group of Seven Plus, is a call for country ownership and country-led implementation of the SDGs.
Since 2012, Sierra Leone has been proactively tailoring its development framework in anticipation of the adoption of the 2030 Agenda for Sustainable Development (resolution 70/1). The implementation of our national vision for socioeconomic development, as contained in the Government’s poverty reduction strategy paper and articulated in the Agenda for Prosperity, was launched in July 2013 as Sierra Leone’s road map for the post-2015 development agenda. The Agenda for Prosperity aims to build a sustainable future for all Sierra Leoneans. It demonstrates our firm commitment to putting Sierra Leone on the path to resilience and sustainability.
To that end, we have recorded significant progress in strengthening political and economic governance, including the improvement of social indicators. My Government has continued to place emphasis on the protection of the basic rights of the people of Sierra Leone. We have put in place comprehensive reforms in the justice sector, in response to both national and global demands, to ensure that the rights of citizens are preserved and that access to justice is accorded to all. The Human Rights Commission of Sierra Leone is closely collaborating with the Government to ensure that a human rights culture is entrenched in our society and that the Government ratifies several international treaties and protocols whose ratification is still outstanding and fulfils its various reporting obligations.
We have undertaken specific reform measures to improve the national investment climate. My Government is keen on delivering results in several priority areas, including infrastructure development, commercial agriculture, improved access to education and health-care services, youth empowerment and employment, women’s empowerment, effective and efficient public service delivery and the social and political integration of persons with disabilities.
24/51 15-29431

29/09/2015 A/70/PV.16
At a time when Sierra Leone was being commended for its remarkable progress with respect to peace, stability and steady economic growth, we were hit by the unprecedented Ebola virus outbreak, which took a heavy toll on the entire socioeconomic fabric of Sierra Leone. However, we fought back, with support from our international friends, and have now almost defeated the evil virus, with zero cases being recorded for several days in September. As we make progress to end the epidemic, I wish to commend the United Nations agencies and the international community for their support and their commitment to ending the epidemic, as well as their support for the post-Ebola recovery plan.
I particularly commend the Secretary-General for mobilizing, for the very first time, a coordinated and integrated United Nations system intervention to support countries affected by the outbreak of the Ebola virus disease in our region. In addition to containing the epidemic, the intervention of the United Nations and our partners has resulted in an enhanced preparedness to respond to similar outbreaks in the future. That is a useful model that can be applied to contain and tackle pandemics wherever they may surface. In order to guarantee a lasting recovery, my Government, in collaboration with our sister Republics of Guinea and Liberia, have also formulated a subregional post-Ebola socioeconomic recovery plan to ensure that the three most Ebola-affected countries return to the path of stability and prosperity.
The Sierra Leone National Recovery Plan is based on two main pillars. The first pillar concentrates on immediate recovery activities, including maintaining zero infections. The second pillar focuses on building resilient and sustainable national systems , including a viable health system, and establishing an integrated national security and disaster risk management system.
I must state, with a considerable measure of satisfaction, that the international community’s commitment to supporting the Ebola recovery plans has been very encouraging. On behalf of the Government and the people of Sierra Leone, allow me, Sir, to once again applaud our development partners for their unwavering commitment of support to Sierra Leone’s development aspirations. Sierra Leone is poised and ready to continue working with the international community to resume its pre-Ebola development trajectory. We look forward to strengthening our partnerships for the effective
implementation of our post-Ebola recovery plans, both national and subregional.
In conclusion, as our noble Organization celebrates its seventieth anniversary this year, it is important to reflect on the Charter, which reaffirms
“faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large or small”.
With the commitment of leaving no one behind, we must objectively follow a pragmatic approach, with renewed vigour and resolve, to provide a future for our people that will guarantee justice, sustainable peace and security, accountability and democratic governance, employment opportunities, the transparent and equitable distribution of wealth, a safe and sustainable environment, improved health and relevant education. It is also important to ensure that conflicts are resolved around the world, if the Sustainable Development Goals are to be achieved, as no development can take place without peace.
Together, let us rise to that challenge with greater resolve, and take action to create a fairer, safer and better world.
